DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  the claim recites “and, and molding an elastic polymer material” the first “and” should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 10 has an improper Markush group. The claim should read “selected from the group consisting of” 
Claim 11 has an improper Markush group. The claim should read “light energy selected from the group consisting of”.

Allowable Subject Matter
Claims 1, 2, and 4-9 are allowed.
Claim 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  .
Melsheimer (US 20110034860) discloses a balloon catheter having formed integrally thereon an array of microneedles (see 0028). The balloon is capable of being inflated after insertion (see 0028). Melsheimer states the microneedle array can be formed by using a female mold (see 0048) with a thermoplastic polymer (see 0048) such as polyurethane, Pebax, etc.  
Melsheimer fails to teach the process of preparing a mold having a plurality of intaglio patterns having a shape corresponding to the shape of the microneedles; filling the patterns with a biocompatible polymer resin or photocurable resin for forming the microneedles where the resin is transferrable to the surface of the balloon catheter body by thermal molding, thermal crosslinking or photocuring process; arranging the mold to surround the balloon catheter body along a circumferential direction of the balloon body while being spaced apart; injecting fluid into the balloon catheter body to inflate the balloon catheter body to bring an outside surface fo the balloon catheter body into contact with the intaglio patterns of the mold; thermally molding the resin filled mold while maintaining contact with the mold; and removing the mold from the balloon catheter body after the microneedles were transferred from the intaglio patterns to the surface of the balloon catheter body through the thermal molding of the polymer as required by claim 1.
Jordan et al. (US 2008/0319540) discloses a process of forming surface features onto an expandable polymeric cylindrical medical device. The process comprises supplying a mold having an intaglio pattern formed there corresponding to the desired surface features (see Fig. 2/3); filling the mold with polymer material and forming the stent out of the formed polymer. 
Jordan et al. fails to teach placing the medical device within the mold along with the filled pattern; expanding the medical device and thermocuring or thermoheating to mold the molded material onto the medical device as being claimed. 
Honda et al. (US 2011/0127690) discloses a process of forming microneedle sheets where a female mold is filled with microneedle material and the microneedle array is removed and attached to a support (see Fig. 4).
The prior art discloses forming a balloon of a balloon catheter having microneedles integrated thereon. The prior art further teaches forming the microneedle by molding but fails to teach or suggest the claimed method of forming the integrated microneedles onto the balloon surface. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715